per curiam:
“La sociedad de gananciales constituida entre marido y mujer responde de los daños y perjuicios que cualquiera de ellos ocasione constante el matrimonio y es por esto que ambos cónyuges son responsables en este caso, a pesar de que la actuación que causó el daño partió solamente de la esposa”. Así lee la conclusión de derecho del tribunal de instancia que le sirvió de fundamento para imponerle responsabilidad al recurrente Evaristo Orengo Arroyo, también conocido por Evaristo Pacheco Orengo, por *624el acto criminal cometido por Confesora Santiago Albino, siendo su esposa, al privar de la vida al causante de los de-mandantes. (1) A la luz de Rivera v. Casiano, 68 D.P.R. 190, 197 (1948); Rivera v. De Martínez, 70 D.P.R. 482 (1949) y las disposiciones del Art. 1310 del Código Civil, 31 L.P.R.A. see. 3663, dicha conclusión es claramente erró-nea. Véanse, Obermann vda. Reichard v. Tribunal, certiorari C-62-9, sentencia de 30 de abril de 1962 y Manresa, Comentarios al Código Civil Español (5a. ed. 1950), tomo IX, pág. 623 et seq.

Se revocará en cuanto al recurrente Evaristo Orengo Arroyo la sentencia dictada por el Tribunal Superior, Sala de Ponce, en 28 de marzo de 1962.


 La demanda no contiene específicamente ninguna alegación por la cual se reclame de la sociedad de gananciales, sino que se dirige y solicita remedio contra Confesora Santiago y Evaristo Pacheco individual-mente. Hemos deducido de una lectura de los autos que para la fecha de la iniciación de la acción ya éstos se habían divorciado.